Title: To James Madison from James Leander Cathcart, 4 April 1803
From: Cathcart, James Leander
To: Madison, James


					
						Triplicate
						
						US Ship Chesapeake, Gibraltar Bay April 4th. 1803
					
					This day I have taken the liberty to draw upon the Department of State for the sum of Four hundred & 

thirty dollars & twenty five Cents in favor of John Gavino Esqr. Consul for the U S. of America at this place.  Said 

sum when paid you will please to have placed to my Acct. untill final settlement.  I am with very great Respect Sir 

Your Most Obdt. Servt.
					
						James Lear. Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
